EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated November 30, 2010 (including amendments thereto) with respect to the Common Stock of General Employment Enterprises, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 30, 2010 PSQ, LLC By: /s/ Gregory L. Skaggs Name: Gregory L. Skaggs Title: Managing Member GREGORY L. SKAGGS
